io UNITED STATES DISTRICT COURT

SOUTHERN_DISTRICT of TEXAS.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7 . fed States Gaurt
HOUSTON DIVISION soot ofTeee
Z ee JUL 17.2020
ee a | CASE NO, 4:09-ecrR~OO342 David, Bradley, Clerk of Court
UNITED STATES of AMERICA —
PEALE OLS _.. _
Vv. _

ROBERT _ALLEN STANFORD _

 

Defendant _____ i

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: /lotion_For_ Rekief from Judgment. ee
| ___._ Puasuant_To_Fed_.Civ.P_60(b)6) And
a | Ragu ast for Reassigninint To A ify erent. Judge.
_ ! ~ Me.
ae _
|
e

| a Defendant oben tA Men. Stanford, fProtsediag.

oe ee -Pho.Sk, how. Motes tindih Fedinak Kube of Cine el.
Lo nn = ocedure EOCb) (6) S02king 2ékio) from his.

Ln —.Whong i,t Conviction. tend Sentencing, Aka Ag uUest§

ee tha a this. matter be. LLASSLG nid to. a. differs at _

|
r

| en — jadge tn

 

 

hey

_ ee _ in SU pporrt. these, ha Sub mits the 4 oMOWE ng-geod.. 7
Po CQUSRL ed falls of. Ahw,

|
L

 

| ee fl ED, R.CN.P60(b)(6) — jee mits A Count to ALopen
OO. _ A jadgmerit for any Atg@son that justifies 2ekiof.
[Tis ule vests wiele discrrtion tn Courts, Anal ._.
_ oo. .genenatlhy ts Gvatle bl2.onky nN LK GOhALARY
fo CE nCm STANCES Ln. detenm cncng Whether Lrthgohredéna
_ co Cth Cum ENCES Ahk PMSLN t 4 COuRE my. Consider a
[ _tuide hang 4.04 lactans. These may tnehiycle, &n ar
re Appropr La Ce Cas2, Che Risk af tngusticad.te the.

[oven spantis S. eadthe Disk of Undenmacncng the. Pubhics
— Confidence tn the judicial process. Tha bthole Punpos
bonne of hes KULE.<3_ Ce meke An LCL j2tion te pinakely...
(BUCK LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT of
CRIMINAL Justice | (37% 5.07 759 ez)

 

 

 

 

 
©
1

an 4 Aeeas "Ss. (Gh. ment. of Jude Ge ~ bLhen * cad 105 CpL ther
oe ue tA. the facts. below, the Rocus. ak Statu fe
fod (8.US.C.456) en the Ful th Céncuct stanclard__
| ve A RLASS (Gn ment demand that this Case ba
Co Asmoved (fre m. Hen, David 8, Héttnen And
——— nea SSE: GRR d Co. aif thee al yh. ge». RBUGS.C. FSS (a)
oo pee. vices that_an yh ge ~fthe United States
ont Sheath ise guckd y-- aside tM. Athy Pho. CRLAC ing tn
. which his (mpartcals ‘Lym: gat. ALAS nably ba
| _ GALS. LO, 2d. _ Feeeusak cleecseans rice Saleh
Vo 48 5(Q) Are “ythemek fact =. driven And must be
_ Cy) judged on thecnr. Ang ce facts Aanel Cinctim SCARELS
mane th an Com pak (son fo St ‘tu AtlONS Conse ‘ARK
_ . LA PPRLOR fers prudenlg..

|

 

 

 

 

 

And fpan picukanky pele vant. tn thes ae) oeeecling__

(Section 455.Cb)(4) cdiélates that nrecusgh (s 9
DL rucnad Ahen2vI~arA Judge hes ary cntenest thet.

 

| Coukd be substantc ally Affected. By Thr.

! dutcoms of the Phocatctiin j.- CMIZEDS rates v.JoR DA!
AD 3d ISR CS TN GIR 1998) CCcting LITEKY ve
_.  UMITED_ STATES 5/0_U.S. SHO (1994)) See then, FALL:
—______ PAINLER CHRYSLER _CORP,, 294 F.3d 697% (5 ACR 2004)
¢( CRz Asscgnme nt c's AZPPRO PA cate whan 2 the fudge

 

 

_ has. engageel in Coneluct ‘that gives Riss to Cha
A PPRALANCEL of inprophiaty 7 OA tha Lack.
3

 
O

a on Of empartiak ty tn the mind of 2 Aigsenable
a oo en Deh Of thr publee.”)- UM TED. STATES.2x ro
on LATTE Ve SHELL EXPLORATION. CORP, ,-CO2. FED...
oe AP PK OS F (SHER, 2015) (Confirming Same) _

 

 

oe Unigue Facts. Aad Ext aondinany: Ccrcum stanees_
a Sustih yin 9. Lehief. And Dema acting. Reasstg Ament.

—_ a As Roben t Allin Stanford. slits Qlone ta. Ahs 6X9. Prison.
: — CAME, sua oundid— by- and.Conlemplating the futility _
- CO). a Of the More thir. Lh Aka dt_.af ALS. Puasucts of jt st C2,
a 4a A all tha Cohhes pond. ng - denials, Aves Aer ended
a 19) the. Legend. of Sisyphus.- Che Contnthean. Kiang...
! fe - Condemnasd to toll A hu G2. Stent _up) hAill en fads So.
ce ee onky to heave 6b Rolk back on him £V42 y- time he neanad

weeny eee ee = the. fop ee cee nn ne ee eee

eee nee ne With a. FAeminghy. Semlaa.._Coaclem nation, Lh, Stanfon
: oe Looks. Bound. at the moun t2ia_of motions. fad. Afpeiks,
(Lo con US Vtans of Ses. yphean filings » Blech ena..of them tag ill)
Lecce ind. _fechné cally. Cobhect Y not _ptrjecthy wartter eee

Po And kachons. 64 them. destiara for DENIAL bo

_ CO The sober (ng. DLBLE ty ert, 45. Ln, Stanford trouble

: ce ee _ déstover £8 that No. naakter how man y- témes he.
: “¢
pos

i

4

oo

Necessanih sustained himself with the Ate hity —
Suspending belish that One day truth And justice. _
MWotld.. Phevack, the Mountain of DENIALS 2£0LaL _
Oth Aust oa» ANA thit Sine. SUARLE 2009, bls

 

|

i

|

high profile prosecution has. skhued, Ana Continues
to Serve, aS he _S Paing boas Ad fon. Che Seepreene Court
AE PERATLOR, SO, Lead phos ecutor Gregg Seffasy
Coste fast Bccomphe that on September 9, Zoli,
Lihen Ma Costa's afplicatian for judg RSALP. CULS

| Atked tin tnd he fastifeed. bufore the. US, Senate. oft
became Carvid (yn_stonz.

 

 

 

1
|
7
'
i
|
!
'
:

. Mast seg Agee QA

To_B2 more ble nt, Gnd as the facts Phesented hekor
Wilh Render cncl’s putabte, from the moment
this. _Jeckehal Prosecuteh Canveysd to thea US.

 

a Senta Committee on the judiadary that. tha Chiming

 

Phosecutio n yf Kobsat Alken Stanford was tha.
/ -Yf Abs. Cahetr 45 2A Assistant
US, Atternzy, No othth facts OR Mehsuhes of trut
Aavsbeon dhhewed s1thy tate the C2 CGukus,

a

 

 

 

cc

|
{

Cy

|
I

t

_._ Constitutianal  Vvéohatlons

Me_mattsr the numbsr of thhapulably exeukpatery
pacts, Compotting egal prineiphes and a
Presented te. hiv, Prior.
fo th al, hnd_over th 2 yeaas since then, juclge David

 

 Mittnes_his_<gnorad_thecr ele vance ned Kapt
! | | 4
I ,
i ()
i

Fe a then hidden away lard fpom 202A. Seecng—t hue Light.
we! Y. dey. Whet/r.. blatantly. AAhonons._Luking Utes. ——
aa Lukin. _ behas. blocked Lvthy... substantive..Chaklhenge
oe tot a. vAkidity, he's Collaaguss Phoudest Ard —
Se ae Most. iguificnat" achievement = j udieatly thwantec
[sees eee LA th tnd 4vtAry.2 ttempt to pierces hi's Photec tive
_. Shield. énd_kxfose the matay Cad Untonstttutce nok.
po flaws A. the _Stanlor A jos “cut tons

 

A nd to be Sure, there Ade miiny of ther. — on
! |

Qo But her £5 t on. the Himited pur pose..6f this. moatlon,
ee ~ Dathar than. _Plinting a ant murak of this judges:
many ahekictions of hes judicial e&th Gad
po Aesponscbi kts L, LMr. Stanford wll focus on a Singhe.
ARKO sabhy.lincenstitutionan Allon,

 

 

 

 

 

 

 

i _ a ee ee ee ee
'

 

 

 

 

 

 

 

 

—
 

—— ~The Facts i
ee In COUNT. FOUR _ 2 gf. the. May 4,2 OLE. super: seding._.
tna (ctment Cec. uaa), Mad jrhosecutor Costa Che aaged.
a A. luine Communteation between _ tie. Steed. ond _ es
ak ntitees. thet wars both kocated 2n_llouston. ALKA S.,.

ee _ The trdictmaen t alleged th at this Wise Commun kcattan A.
_ Was Seat. fun therante. of the tathi And. eaik
a fraud co ms lth acy. CAAA F- td tr COUNT. ONE. fe
ne Mieka Eon, % AZ. USE. MBAR a

iC) A Ind [fuer ther, _aCCO: conding. to S2etion 3801) Of tha.
_énedlietime at, thes Wie Commun Cation ws
oh anractertzrd as An overt act” of the Chirged

. = Caaisptoae 46h Mokation of IB Use, L549,. a

 

i AL the. outset. hehe. — and. ines pective. Of the fact a.
that tre uthor of this. cadictment is now _@
co _ Phominent judge On. the. Fifth Cieneuct Court Of

~ Ape - because thi's wire. Communica ont WHS

 

_ TT ow tien vs Y sas nota LVEN A
| a felenal. CAIN,

ee Se ee a lo

~~ Cat aa hapeat- that. Ho matter Cha ALlegation, _thes..

 

 
:

Po |
Oo |
|
' |

| “INTRASTATE Commence ation was not, ard. ee
oe (teh will b2, Rk Uelition Af United States

 

Aa, as on

a _—. Te.-b.2_mona.. s pkeipic Deca use this was Qn

 

ee “INTRASTATE 1 Letra. COMMUNE ation, anc gid.
Ln get cnvelve “WTERSTATE 02 FOREIGN Commerce“
_—_— As hequined for Gn Y_PAres2eU tion nden {BUS.C, 134 3
it tre_was no “Yedorih nexus 2% ahith be 2det,_
A nd én turn, Mothing tsith whith to Proviele the

! | Court with. Subseat — matter furcsdiction , Gh so

QO  neguited Jon tiny pedenak Prosrection

 

 

Anal te. compounel matters... at the ond al the _
ee ovsanment!s Summation, Uihen judge. [léttned a
| Phowldad the jurors with the Law relative te
the Saction 1349 Conspihacy Chijnged LA __

Lo LE OUNT_ON iE Cjurycnstauction #19) Me told them: —

To

He . we . : ,
You As jurors, ane judgas_of the facts You have
RO Aight _to_guestion the usisdam OA Comp eltnes s

a of any nuke thot may state to you. You mast —
——_-.. het_substitute oh follow’ foun own Notton On
opinion &@ to what the hiw £5 op ought te be.

Nh
~ toy pua dats te_ajyely the how asl give ct te You

Any

Po dD LG the hess of thet CONS quences. y Woc. 788,af9)
| e

 

 
. govehament hes Pre

 

!
|

|
i
|

is.

v [éthe lg, United States Cod2, Section 1349 ee
Makss tt ee Chimes for dnyons_te Con spirs. whith

Somione  wh6.2 to Commt(t math on Whe a
In this C052, COUNTONE of the indictment. Charges —
the defendant with Conspiring to Cammitl Wwihe

frava tind mtih feiiud. La fer You to find A defendant:
Guilty of this Chime ou must bz Conyinced that the...
ved Lach of the potke Wing beyond
A peason able coubt, [Zackuding] +. thal Ch. Of.
tha _Conspinators._duning the Akistance of the
CONS Pir acy Knawengl Committed. a Least ons. _.
of the ovut acts deschibed él the indie tment,

LéA oncles to Accomplish seme object 2h Purpose

4h the Canspinacy.” Cec. #88, at AO-Z t)
i
\

 

 

 

 

 

 

I _
Tin the cleanest of terms. this Critica th yCnpon tant

pe.
1

0

|
|

7 Mu, inel_sthved anky to Confass. the Phin

oA

oe

jury instruction wes an incorrect Statement of the
of
Law tpyplitable to the. fectuad és5ues Canfdor ting.
tha jurors on thin deliperation, It thacked tha.

Fehth Ciscuct father Instruction for a "Section

S

cephe 5

|ZF#L Gan 5 pir aL y 4 tuhich clos stachads dnl Regucre

the unanimous finding of An OV&Aat &cl,.2K d not
Fath Cincuct Fat tean Instruction _ brn As 5 2ction
IZ4O Cons pcr acyl! which does Met. $20,

GUTTER _STATES V._ ANDERSON 55.8_F,APPX 454 46) _.
9

 
—t 54 cyp.20i4) (“7349 does not contain An.

|

|

oe  OVRAT act ARGUE La, Lut. 2 i
|

bo
LT This. distinetion. CS. important fon Two. PLAS OAS...
i Piast. A JUny.. tnsthuction «5. Aeguined.. to bef.

connect. S&Lemant of the Aelevant Kho, And. Second,
a fun y- énsthuctian tS. net. suppasad. to demand
oe considination of be. MAR, Communttation. as AI

overt actin a Conspiracy that Geis not —
Po | Contain an ovo. act ALguihe ment _-— Brad Crtatnky.
not. where that _ovant act. was Unkawfably Chan 5 wd

-O-- _ Gd. without. Statutory 4 Support. oe

 

ne Ard, wheat vid. sn this $_OCLUA 5 te (shaven st ible a

 

 

Po RANGA, S.2x,-ARTHUR ANDERSON, LLP v_UNITED STATES. .
ee SAY US, 69S. (Goo) (Unanimous. dkecston. peuasing.
—— . Whens «+ °t ha_jUr rinstryctions. With. phawid én.
fa important. nespacts ! Y And wherr_the distsacet Court .
— a. aited te fed hows. 4 the. Lif th. Ciheutk Rettern. jor. _
_ a a LASTRUCTION. n the Stituta_ Chaag ed tn. Th
| oon tndictmaent ed Parsstated.. to. the _ way.) $£0. Blloo,
won  WNITED STATES Vv. PIPER, 2019. US,_APP. LEXIS 9oI (5% air. A019)
_ Ceonfiaming. Same) ee

 

“o And further, this thnon2ous Jury tas tauekian,- PeCaAUsnr
| we tt tnvokwped the. Cenjes eS (az meageng). ci two.

|
| -
a

 

i

the Shak ._ PRL AE cphes sof. Lite, tntkudine 9. the
: _ouet acts ia Countone (that Seclion 28).
. the Stanford (ndictment “Righteges dad a

Statutes with de ffedin t_2lemerts_o if proce) 7
7 PLnaltiies._—lpan_Con viction, thus Also Koka ting _
_ BLOCK BURGE Rv UNITED STATES. 2B4 US, 299,304

| 0938). Block burger Fale”) (8 White, Ons 2 fA PROVESLOM.___

(ARGUCALS Ff 200 of Qa. Aa Ct Chété tha othar as Hot*)
wes ther Ged hts Compounds py y ha adel téanaf
x “Benen ak _instauction”.. Azguchén 5 ‘Un ons to Apply — _

 

CM. COnpord tes. bi Aaef trea cal? th Lier y this Count —.
of Lhe Zndlte Lyn tat). to the Cons. pracy to Comm. Lt
ONL: ey lite ndenen G NGA AG.he [_én__COWWT_FOURTEEN,_
én viohstlan 2 OL MBUS CADE Fon» Lh ich thse. hess Mok

DZ. Ge cha _OVert acts...

 

 

Then, Apeturning tothe COMSPKrQe y- Chan gtd A
Counr_eourréen, judge ittnin tak £12 {Uronsce

 

 

 

“You GRAIL. sthucted thet the Sam €-Gentaak———§

 

|
|
l

~

_<astayetions  deschrbin gtha Ch 1.23). COAS. Pl Agey
1 KA ‘Tastauction _f 9’ a Spey y to, te Cons. pinecy ee
Change.in this én. struction”! Cdec.#33,26 50).

{

 

 

|
|
1
|
 

 

 

Le . “te Aeach a. verelict, whethin «ts .

 

a i ~Gurkty. OP. (A 6tn guctey, You must.4g GPL Ln
oe Mh of fou. nus. t Aghbe. The Verdict mast 1
Le od Be tnanimous. $n ACh Count Of the oo

|
Lo _ Ae —
|
|

 

 

 

a tneliclment,”' Cooc 79s ataa)
fo __ In other. MWohds., becequs.a this LANONLOU. s “General.

J tnstauction"” aquired. a finding. Of Gackt OA
COUNT. FOUR... And § action 38 Ce ) Axalleged 1
OO __. ACO, 4 Poh. atecl COUN: TTwo throu 4 4__COUNT _FouRTEEN_
a AS. Overt Gefs_; the. Unliwfatly changed. COUNT FOUR
Jo me ght Wirth ha: VL SseAved 45 the. ‘vent ae te
Po es tabheés. A_ the ALGUE: sgl uUnanime ty eee OB
1 -—--~- COUNTS CAL. the. tndict ment. She. CHRISTOE

a DE POY ORTHOPE DIES , , INC. 888 F. ad F53(5S= cm, acre)
— ol Genenak_lasthuctlon... aE the Clos0_ Of. Chak was
to sky nade guats, ndéh the CORCUM SEARLES” 0.
Po —RLCQU 52,45. occunned. Aene, hes. castruction, that...
eo SRA ved. endy- Co_¢ onpas2— the. {UO $-LVLAMOLL, Was
Le AM CAG «+ the lest hens & the 2 fUAoA s_Aeand— befor

— ee Matenée cAg te cletihypat2o.« Grd a Cofessal Vehd ch.

| “Oo es otlowed.” 1) . _—_. on

L.
|

 

 

 

 

 

 
oO

i co AL ae ALMSOnN Abb. PPASOA SHAG. ASK or
L_. Bo LEN Stch 2h Aigh pPhofehe pNasecutten.. COR. for. ea
— tha. matten, nag. [(bosecution) Leith No Aass
Mo thin AF. federal [Pho seciutons. Lave veel, nd te...
Ley triad. judge. Meth SO \LGAS Lk JPA. Lente <A.

fe! state. and pelerak lL pres2eutlons.s. fou Couked

s
1

Mo Sach. £pAnons Mave. ClOURALAP

 

Po Aad. yet. thena's ONL... A Ao Monk,

 

 

L a Just Prion... fe jud. 2 Hittpes's (2hhonea us) fUA. y. _
. SO 4 nstAKuction. 5- Bt the sluimm&. tloa stag: Cae th tical, _
ee Wh. Ln. OAL Of. thesz.t F.GeveAnm ent. [NGS LL “tons
- Ske adLaonh y Aghized - the CAttecak Prebhera. wth

Le CO. UNT_ FOUR - that ct_ch a Aged. a._plouston to.-ouston-

on ANTRASTATE COMMUN LE ation, not the INTERSTATE.
—— OM FOREIGN. COMMERCE clement Aeguihed. by IB USC, 343

bo DOU. frauel. Chief. ble kan. SEAL GPC Lad _

 

ce tried. to_Clean. ct. OP +... i ee
iW th. the. LUSL | 2 and. Sef= ASSURANCE... of. A. SLhwA

 

ee go VLA. ment..oficiah whos.2. _Wokd. S__. should be an
~~ Aecepled.. welthout _ challenge. = ~ gird AS¢ h CHES
on erapetaant. hement that was. MES Sing from. the.
A Gaaad. C JUAY'S.. tndictment_ (én COUN r FOUR). taukd. just.
— AS. feeejell yee tasented thane an. the Coukhhooom—. we
|
 

MA Stelkmach tell the {Usoas ae

 

“COUNT FOUR relates to Aan_lavistor tn Texas.
Whe purchased 2 Foo,c0e cto Lbgn CD.,-e

 

 

uithed the monty [om Tatas te aa Cue La

 

Canada, held by the bank te buy that CD.“ —

 

~ and -

 

s With, US you sau cr COUNT FOUR money was.

 

2 autinely Wwihed from depositars hers tn tha
United States te Stanfor | Recounts Cpr Canada.

 

 

 

 

Stanford Inter nations.k Baak Atte tent S, Lo

 

buy CDs... COUNT FOUR £S one L£KAM jrt2 Q_ONnk

 

of thosnatines. That happened houtinely. And
All ef thet CD) money. joing from the U., toa

 

 

Cantdla. ws tn tnt erpetiongh Movement

 

af monsy to promote the Scheme” (doc. Fag dios

 

He.we, considtr the attluak words <n COUNT FOUR

 

 

 

, . 4
CA the , Grand jury's thdictment. —

 

 

Wine thansimission of approximately
$ FO0,000_. lAcm SGC Account A4Y/I8S Located __

 

 

CA Hlaustom, T2XAS. fo an SIIB AaCCount

 

 

 

iu

 

ke Oo cated Ln Houston, Texas, Aegarding

 

 
Ce a vo Lny. gstor W's. Peake AAS. fe SIiB_CD 5.00!
wa DOC HBR, AETF

 

be Mo JALAL santion of “Canada! No. aegation of oe _
i nternational movement!
a As. Chics, 4, the Department of. Jus eens Fraud
— __. Déviston. oa Che's. Government Offec. tal Hnew Ais Virhad,
| a htaa tian.of COUNT FouR — Ana song. CL weth the.
Oo missing 9. INTERSTATE_OA FOREIGN. Llement, And thideen
nt Changéag Chaoadening) tha GovtAanm: eats. Kheohy. —~_
LC Was, Ana Akinsiys. Wilh £2. Constitutionalls \ ae
een <mpenm issihhke, Ln. Lega. CLAMS. 7 kt Wes A
ee Con sthuctivae.. amendment” of Chae Grane. fury. an
Pe ~lndlictment. ee

 

fl See, VATED STATES vy COOPER #14696 83, B5Q
a iow €tR.L013). CThe fp th. Lmandment Bhbow Criminah

= phosscutions onty. on The basis Of An <nedict nt, —-
I and onky. the Bitod Jay DEY. mind an_ Crd ectmant! a
UNITED. STATES V. GONZALES, (ST4 CIR. aooe).
an. Bet low. of. either th... judge_on -phosecutor hat].
mentee _ Gham s. Cha_suay. to. fonvicl the. defendant. Kpen..fa.....
one _ factuak. 624545... that... Affect cv.eby: . nek ipees.. aa.
Yo £554 ntEGL a hhemerit.. of. the Off RAS L. Charged | a
Lo Constitutes. aN. Jnpreper. Eeastaucts ve Amandm ent.

|
{_
|

   
4

| And is_guounds.. Oh RLVRAS ah") (quoting,
ITED STATES _V__SGTIRONE, 36(.v.S,.218-C1960)
OTA AG ht to have the grand jury ma kee the.
po Cha age On hs Wn judgmeat 3 a Substantéak _
| R gh t which —C annot pe taken. dbvay. with, Oh

. Wb at, COURT Avom.& minclmieat., 4s ) ; ee

7

 

ne Then S82, UNITED STATES _V STANFORD BOS F_3d_55 7

CS Ace, aers.) (SA constructive amendment Occurs

 

I
|
L a

Lthen An &kss8kne Ak &kimint of tha offense és

— fect ivaky fmodifiad. a CAaL, nthe. Moke, that —§

OO panticulaa predicate ts dn esseatigh 2bime
of aay gellirch ofpe SBA, J Che Parti har
+ predicate. for jurssdietion oh wihe pAdwd.
| Aeguches A Communcé ation <A INTERSTATE OR
ae FOREIGN COMMERCE, [] tht Statute [1av.s.c.13 43
Jo Mess not apply te purely INTRASTATE oe

[oN Communcegtions.! )

 

 

Po Then finaly, 5.24 UMT EO. STATES Vv LOCKHART, B44 _
! F.3d 501.(5 24 Cia. Acie) (we Conclude that thers.

hes been COnstpuctiys Amendment, x Musk. _

| ; i ‘ ‘
Wo Reve ASR the Axpencdé. pnts _ConVvictlen Yj)

OC

 

|

 

 

 

 

|
| |
| —
| - SG
ne 72 tth_ ct so Chan that wheal DoJ prtud. Chee ef
aa nate A_ Ww s_cloine 47 Gnd. a. cal, LUGS.
ji AN OOM S Let tlo nak. Tr Ly shy then ad i 4 ado. cP

 

 

 

The _Gaswir pero ¢ (s_sthacght=fon werd and

— outrageous tA _£ qual mLasurr: to Conthudh the
| tAcak Bad. COS.2 PALoh Lo. L the Mow - Conch medy
Mp Costa's. <mmintnt Swain gal which Would
| Hater take plica there ta the Sams. Courthoonm,
[I ba Conducted by judge David _Héttner)
- thitre wis no time to Attuan the Cad vctnent Lo

Othe grand fy.

 

 

 

Tt_was.a.cakeutated ghimble., that Stanford ig
Court.- Appointed Counsel would pr 4 fotit.e Cha _

 

 

 

 

 

=~
i Courtroom “Constructive Amindment” Rrd abo CEE
[end ct Worked,

L

Th Tha. bigge A gue sition Ate ern What wis My Costa

And the senion Atetriet jud9.2. ton David Hittner.
_—-_. deéng at the. time l And the Gnsws0r hehe: > they
Lwere W jatehé én Grr ad heh ing Din Kreaths,

 

— _ URK_aA_n utspekt _tehadin g@ MA Stanford 's.. GOURt =
| Ayyeacnled._ counsel, — thhesa_. Wwhohes sale incampetence
|

‘eee not ba em whe sized Hacer, _ LULA ptkehney.
| 4 4 or ey

 
|
|

0

tn th e Coubthoam th at day Kewl JP2Rkees shy ___
| . What Was. O66 UbM/;G.,. Aad_why.. This was. Gh. AGh. _

_. Stakes, Aegh. Paolihe. Paosecutcon,. atd €fe. eae’, _—
— & ime st. signee ant!) Casein the Atal Phosecateks
| nee Cheah... Neo. matter the tactics, Mo mat lea the

a rf onsti tution ah f Mebetions, Lt hid tobe Wee.

|
|
a

Lo And. So. Sit: WAS,

i —
!
1

7 _ On March 6, Aon, alte it Was made. chetn. Le. them. __
- cee that. thes y- had. HO. vege to. guestion the. LARONROUS
oO oo. LASLAULELONS on. the.. AYP LECAD Sea. Abe, enthuding

Z onan) Whthe- they. Contennad the. Anhaurpud COUNT 4

, nee ee at CAM AS /LO_ SUAGING $2. WALK. the furans. Asttuanid G A
en wend ect. Ff. sey on. 13. $ (4 Counts, oc

 

—- oe Zt Also. CAML AS. MOSCA PRES B_ lwhen, OA Sl nk_ 4, 2OIA
fn - fecge David. Hittnenr centenced Ms. Ss: tanford_ to_ Gn
oe AS EON. eshing.. AO, ylaas. A _P Reson, Luhich tnehaded fo.
_ 20. yan tenm_on COUNT FOUR... Atk of which. £ngand-.
— ered aWsthhe. , Cehebnateary. 6g h. of Atkeof from. the

Phos eure rn, dnd. stamped a hold exchamation. —

7 1 patal. on Ma Costa's acne Most _ Ségnigicane Wf

Oo es ne

ae _A nad a t. still, ; there’ 'S More, oe

 

 

 

won ~ — To ee se
 

Hoavrtbhle Gasqg- Seppaey Costa ______.__|

 

,
|
|

nL Tada Wy SURLAE, LOR.  khevien years Ef tin MM Mjy 5. tanfond: ig

Lasnrest, th 2 AUthon _b af. th és_clemonstn ably « Chale eleve. J

 

{

trdictment Cwhich Contained multiple other

 

| 4 he. S COARLAN ay 2 thea. _fedshal jo: secuton whe sat

jurisdictional defects beyond Count for). the—

oo  geyesnment._attorna who, four months beers. the —

_ftrs t da, y. of tAtah told the U.S. Senate that tha -
-Stanfodd. pos. 2cution was the * ‘Most_s. bg. A fe cant lt oo

 

tn the Courtrcom and. wealthed tar sthopee lS AES.
Colleag. ee WEKLCA mS Shellmach. chearky. Gud bhatanthy |
Viohatad Mn § tanford: ts Constétutconcl. Aigh Es nas —
tha pag ual fu ‘ud iciak nmeminse.wwho sordhd Oven |
Ln Stanford. ‘s_ unconstitutional. fPROSECOTLON.

|

pos

and then Stood by As. AQ. Wass. CAEL. ced to ZO. years.
1 £0. Prison. for Seine thing _tAds. fpadeceak Aoml nage.
thew was Not £424 A CrLML. «+ £5 fMow &. howd
And prominent; udge th tha Fi éfth creel. Court o of

Appeaks ne GAM Lu percincsd fe uUrist Who now
Aoutinely DLyan 525. Wrong luk Convictions wéith_
juréscliclional Aaoe €s dnd Alcomphé shad through —

; “constructive Amendments" of thecy tadictment.

 

Sez 2. Ge -, UMITED STATES v HOFFMAN 901 E3d 523 _

T .
C5TH © IR.. 2018.) Co Dinio in_by Gr 295. Cos ta) Sh. fag, _Usthen_
t 9

 
O
RAVAASE ng Conviction fon a wine And mack —___
— fraud. Conspia ac’ ) because tha cnalictment hed.

— oo been _constructluve ky Amend ea, Aa Stated wu
wee eee CUT preper Constructive. Amendment OCCULS Lbpan...
Po PA ee. Jur y.<s Alhe wee to Convict the defendant Upon
Le ce a factual basts that-f. [ectively Modifies Af.
a RISEN teak. skement.of the. ojons.e charged’) ae
Noe eevee (quoting + UMITE D_STATES-.u. _COOPE R.. ; O14 F.3d 2 FZ
an BIB. C54 cra, 2013). . ee nn

co = Dar cag. tha Cline. bet wiein M4 Stan fo nels March Gor _

¢

_ ©. a Convict ton dnd June ly th Ska ALE RG the Now a.

7 ; -

a Confir med .GRLGG. Tefprzy (Cos tals SWEARING CM oo
co CHA LNOW y- Wes hehd tn. the... COu.Rt{1o0m of PUG.
el Mosel. SLGNL pian Zé 2 PhasKcalle a bLitth. S@nioh
oo US, District. Je ad Gs. Peévid Hiktnen. admen (staring _
i hi CAR i
| \

_ tL anitinth).swated as. Dést ACCEL. fAdge£r ae
nee ene ae Gakvesto a FAKES. he had Axplaced the former a
Po : OS... Déstadet judge. Sa muh & Kent y thea had - Aeea—
Se ~ Adm oVed. for thading judcciak Kence ey. fe A S.CXK
—-C) oe Legh teen mmonths hatin KA AOI, hk Was elevate di
| oe CAC 4 LG QL to. Nk Fifth. Cneuct._Couat of Ap peaks. _

! J _
Po —.Ahd_lifon. the 2016 | Ceath of _ Ss Cpr amae_Co One JUST R

RO
Antenin Scalia, CAN NEWS tdentified him WS One

 

 

 

cy the nine _Cantdates_on "the short hist t6

 

 

Ak pPhocs SCbhe

 

from _f2£ deral pPhosecutor to potantiak
SupremaCount Justice ...th 4éss than

 

 

fP 4h VLOAS- _ | oo

 

 

 

 

 

OO

UNITED STATES V STANFORD, 805 F 3d 552(5THCIR AOIs)
s a

 

 

 

 

When nhis_dinect.a ppLih bp Stanjord.tnrgued, Cuter
hit, the _Uncoastitytionahity ¢ ) this “Cons tauctiva
Amendment! of the tadictment, 4 thee judge
pancho the Fith Circuit Court atKnawhedged
the lnpihméssibshy Amended tnedléctmeat Gnd ____

tien noted thatthe statute, 1BUSLIG43;, does

 

 

not Apply to the Charge of conviction. But then
because the. PLAson RLS flonséb he w065_ly th ea a
PAeimen ere + membin— ithein._ Court, that panel ——.

Awkd thet this Constitutconak  vlekation — land —

 

the Assulting. Ao ein termn.of lmppison meat oun
'Déid_ net Afjeck— the facaness, Cn tegnity , an
Pubkie Reputatton of thi judiccah 2 heceeactn g dy

 

 

 

 

 
CO
| A ¢ this_point, anyone whos still net Convinced § the
— ne MOWAT Codkoctt Va_ Af fart Co. PALSLA vas hauspik this...
a ost. S Gnifectnt!! _Phos2eutleon, shold. akso. Consider.
re thet,..ju st_paion.to. her. "0. hahra, Ro oth! Openon LA
| So _ YMITED STATES _v_ STANFORD ,- J udgu Edith Brown fement,

ln UNITED STATES V COOPER, Su pray he d held that.

| a nae action. bn of 2 etthen. the fudge. OR _phes Secuton..
: _ (Hat GlhOW s.. the fury. _to. Conviel.. the
Aan np ——dalendant Upon 4 factual. basis. thee
. ne Affect ively. Modifias. an 255 .2entlak shemtel a
mo _ 7 oe of. the. Of pan Sx Chaag. ed Constitutes Qn

| —-<mP’ Oper. Consthuctiva. amendment. dad. CS
a oe te How ds. jor rsh 4

 

ve, And. than. thay shoutd. Qlso. Con stdan. this...

 

——— Te twe._SUubse went Cases, where Ha Suprame Couse——
a peed to Relient the. Fepeh Circus Aube, SAC a
ee MI. Aaan , To foul “uC DLA Ln. eAhok). ang: Lysis. ct heb

that the ‘standard. eed by the Fefth. Coneuct was. a
i necthes ia Line weth Rule SAaCb) nor tn kina weth__
eae the Ss Ujp Renae. Courts. Lon Go stadding Phaca &hror
|__¢ dec trink,.as. Announcéd tn. UMTED. STATES v_OLANO, _—
a FOF US. FAS. C4993) y Gnd was n fact an. Sunduly

| burdensome! Adtiiulation of tanoa’s fourth Prong.
| | aa
 

       

 

|_____i= Rosaces- ATIRELES YY UNITED STATES S285

 

a

|
\. co

oe And that, INONLNVED , thths.- was. wa ho tag abs bases
Mo : 4 on the feof h_CERCHE be . paactile of. Ae i Sting. fo
nn CORRAL Such RANOAS..S PRefeea Lb Ly thea Su PALMA
a Count. Stated. » Tho Eext a Duke. S2 (b). does not
on dina une 2d (pactuak LANONS. prom. pPkain BANOK RANLLW,

| We Our.cases kikewisz deo not Par front. to shield QNY
bo ; - Catagony of 48 Aohs from Plain LAnon ALveew,
Leann Sek )- Generally, ROSALES -MIRELES ad. OLANO..
— ee Put simply,. Mere. OS. no. Aegak. basés. forthe. F “Lh. _
On | Cinguiks. Phacté CR. x PLU Sng to AaV a unphas.ervid.
ae ~ pectak Grguments. por Plain eh hontim

[eee | DAVIS.v UNITED STATES ,.5B9. US, . (aoa) po

 

|
|
\
t
'
a
[|
i
|

se “Arel. Yel. 22a. Ofter. this.e..two. ddimontshment$. _fhorm
oe tha Dupheme. Court, Mag adding their. “Yo. faam, 0 foul?

. plac LAROR- stenclord. oh. REVEL W,. the fe hth. Ccnenctls
bo ee eee let Aa NSCG LACK th_the. Stan ford. Case Lives. ON.

! j

| Sek, UMITED STATES v STANFORD, NO1A~2041), den ying.
a | Metton to Ke call Mandate’ <n Lig ht of. ROSALES = MIRELES
on OC COb LAL §, 2018, and én Yon f- -Rabecting. En b anc” a
! . CO - Mevemban # #018, And again, a. LGght. 4. Db vis,
je ee Lay AL, A0AO,. aad Kehoaring En. Banks Junk. 9, ROQO1

 

! | 23
Co
v

And now, Aztuancn g-totheoriginak taceh of fact”

I the. PBASOA. WO st PLS PONS LDA, - forthis Gross.

LL.
t
'

 

bo i  MLECARR (age. Of. justice, the. judge who.Coutl
oe Mand Shoukd. hays halted eleven YLans. AGO. nee

The Honorable

S$ 2niorn U.§, Distatcct Judgz. David Hétfiner

L ee O25 in. with in Any “Ask Oh Controversy). BMS LNG__

wo UNA the _feclerak Constitution on haws. Of the
| United States, the finst obk(gatian. of tha Drs siding

: © ae jad G25 to. Verdy that. the. Plaintiff. hg s- Standing.

on to. Badin q-the Chaim, and.that the Court has Proper
| _... jarisdiction over both the..sabject and matter

cee a hNVoluad, See, AR BAUGH YEH CORP. 546 U.S. 500 (accb)
Wu A Subject-Matter jurisdiction, because it (nvolves A

 

—— _ Count’ power to hear ALES... CAN MEVAA Be. berpeted
Ok waved, YNITED STATES v. COTION ; 24S US.635 63 O(A0C2)

nw  Monrzoven, Courts have Gn trde pendant obkigation te

oo ce Ceaming Whether § ube cf - matter _jvacs diction
Doe ee KS ts. , Lea. ta the AbsSRNCL. A Ke. Chikhenge pram. ae
Ce ne Any party”) $46U, $.. WEAE *  S LK then > EATERPILLAR INC
ve LEWIS, 5190S, 610996) (Of, at the knel.of the day.
—Cy Gnd. CASK, A jlur isdictional defect remains uncured ———

Se the judgms af must be . hevers ed”) , and. finally. Sa.

     

RY
FISHER v UNIVERSITY OF TEXAS AT AUSTIN 75 8_F, 3d

 

 

640 (5 "4 err, 2ory) “ A court's Sub. ject = matter
7 jurisdiction may. be Nase ar AMY. Limz, -———

 

Liven After BESS Gment.. 4) i

| Acconde ng. Y, this foikirs! 1 to_Wh y the. co
| GoveALMeN t's. Standing Gp And the Counrt!s. PRopea
UM "SAH 5. ect - makber jun es. JLiction 44+ owen. COUNT. Four
Aephesents the f cast. Of the Constitutionakh R@hsans.
for Jadechh 22a $5.06 nme Sf. Chis CAS 2; _AbkCAUS A __
lects LR after more than five. decadas cn thea bench
-jud Ge - ‘Devil. Héttn2erl8 ae Aon G en NkAELL. a :
Com peten t_to Pres cf. OVRA - CAS. 25. OR COptRoVvVers ca,
On hes, Gnd. thane €s Br 20th mors. dé sgualifying
RXPLAN atio info nthe ‘SM ai hure? YD ine Kitokhytn Go

aah | judicial MAY, 2ASANC2; Yo

 

| Because fa. bolceves. dh L5 the. Hatter, LY D. 5 tanjond

 

now presents the. é okhe wl G. ee a

 

Gas ye A d/ th. . ab undanee. of -« yiclenet 2 Phes.en ted
ALOVE , tALS___ judg2s. APR Lh 3, A019 Aubing On

io Mp. Stanford's. November. Al, AZoalF | Motion. Te. Vacate __

OR Correct Senten ce! [ete Pursuant to AB USC ARIS
REPNLS PALS. that. Whéch shoukd. by New. Ba. ORVOUS,

‘and demonsthated nothing hess than a” Come. hold
25

 

 
O
OR A cgs A_weles! dsteraminatéan to Pass. CRVZ

the been den ¢ oof. Als. co Mae Go's Judiciak, |
» RpPon tment. ce ee ee ee el

 

. Ean On LOUS Jur ys ASTAUCTIONS..

- Alta gig the Janens the compel. honkous. _
oo La , Section SZ4I- conspinaty. GS. cher iged on. count of
ee cand. telling Them. that . they mast pind and be...
| _tenanimaus on atleast enae!t we the. auent acts’

 

fe : aur) , 2nd,» Mnost J ponténtty, that a
Lo a Bs had! Yo. 2 Right to Guestion. tha wisdom oh _Connaet-_
| Mess. of 4 that wnsteuction 2+ And Q'Cokossok vandict?
felts wid that LNGY Welk have rested on COUNT FOUR...
Loe “When suspending # to. Stanford sa AAg§S | challenge to.

 phes unconstitutionak. Conf fa tion of BF) and 1349, had
the Tasks ng - CONSLGUENCES. judge David flcttper
— peetendad asf FA erL. KES. HO. hanscription. Gf CACS..
beentant. Kapok, Me hard. copy Akeond Of tha fictuagk
instructions , “and that ct Was. ak A peGment. a we
Mae pore LAR. Stenjard’s Vo ved. imagination, fle stdin
i - Oe “Suction 1349 dees net Contain an overt act Aiguirsmert

— _. YUIMITED STATES v ANDERSON ;- S84. FE APPX. 454. 46 (5! &/R 201
| RE

 
l
5
'
i

t
i
i
( ) '
i
j
|
}
f. ——

_ tt M1340 vneleed cdeas. not contain_an—_ovint_ act

5

Me _Aeg wirnement!)). “The Co Liat therfore finds. ee

7
t
‘

| COUNT_OME. did not hegucne Gn Orant act feadin g
{ : Dy the suiry. C Dec. #421 att )

 

 

SS _

 

 

 

 

| dl

 

 

 

Pe _ Meatak._Incompretance

! Or. A_Bunghed.—Covta Upp... —

 

 

~(O--- “Recusal ditestons Lender AVUSE 455 (a) Bre
ere themed y facta driven and must be judged on

 

 

_ thee Lents [ucts and Circumstances. mone than

EE © 6. V- Campane son te situations C onsidtned (ny
pon furs pau dence! UMiTEO STATES v JORDAN,
po APSA SER NSE CEE CIR, AVIS) RIP POV BARKER, LIF
JS CH, OF Caz). M Recusahk ts. Aeguined. When
ce —~i2 pjectively Speaking, the hebabsl ity of deelicah
basa, / 1 Plirt.of tha judge oh Geeison————
ee maker tS. Leo high te be Constitution ak Yona
a tokenrgble “2 ) _

 

| !
.

CO.

j
$

 

 

 

 

 

 
— Count fFoua |
se el ee Actuad Trnocanca” oo!

 

 

In an. amindmant b Hts. RASS. | filed e On. | Febauany S35, AOI —
~~ _-Cove sit) MA Stanford Argued that, because he was _

_ actually. Lanbeent. of Aes. convittlon on COUNT. FOUR

a Btn CT. ap phication.. of tha AEDPA Limitation

—-_peniod. wlould. be _ inzguitable ,. and that the. principles

| g Agta ple. (ling Should. be. apphied, pursuant __

poe fe. LAWRENGE. v_ FLORIDA, 549.U.5.. 327,335 (JooF).._.

 

--O-~ Spee cently, Mn. Stanford —« an An gia. th at. a
I - f) Count Four afd nat. Bhleg.e. A fedtrak _
\ ee core ee OL pens Z, ee

9). that the. government “ constroct évedy, _

7 _ amended the indictments Chi. AGeS
| 3}. that_his Coun t-4ppainted Counsel wero
! . oo _ tne bh@ CECVUR. bo fack (Ag. CO ebsect On RES

oe eka bf And that the Courts imposition
Of £0. yedrs..on. COUNT FOUR Pep hestnted
co MESCARNEGR 2) USEC po

Le ee - - ae
|

| - NS ne ~ ae a _ — wee eee ae ee
me

[oo ee ee — ~ x - ae
| 28
:
|
|
|

— Ini ‘Ea. Aly, J alge Hittnsar_ acctyited th ix Aratndineal,

 

buck. then, Once dghin.ch'sAsggrdsd the. facts. Ane. au

_— n= wapptizale AYA a nn ee een

Ale ben, acknowlidging Yat. The. One-year Lemetations.

_ period. th 2ABvSe BABS. 65. subject te Aguitabls Z
Cotking., _ TED STATES Vv WYNN , 29.8 F 3d. 226,230 __

_ Cia. 1008) The. Doetrink. of é qguitabhe To the ng.

4 Prk SA VL5..A. PLASONS Ckhim. when stret 2 pphcation

Of the. Statute. would be tnegutl ahha Mee He.
. Ntikic thot Chis. Const ruc bévu Amendment. AAG ment,

_ whith, Clean by establishad. Mr. Stanford's 2

Ln holencez..on.. COUMF: Fava, aad. Affected tha.

ent rg. triak PAoCess. nd _pury!s. Werdict on hh
Oth aA. Caunrs, did not 252 to... Nineg atta bbe
| Thevalon ” The. Count finds. Stanford. Cannot. meek to
his. banrnden to. guctably eeeg thik... AEDPA..

him itations. pes ‘od,”? (Doc. (440)
_ 7 55 Re
 

' ee 7 Tha UpAsmng - Count adisagn LAS. _

a _. “TR The. ia Miscanniage + Tasticn exception, Cun. CGSES
fo oe ear out, survived. AEDPA’s. Passtagee.’ 4 AMEQUIGGINS
ns PERKINS, 5 96.U,5.383 (A013), “We think in Aa.
i. wekthaardinany Case. where a Constitutionah
Vig kation . has. _Probabhy Nesukted in the Convietlon
1G. One. lAthg. 28 - Getackly knaetent A. bedesek ae
Aah 20s Count. may Grant the Wait even Cp FAL
Lene Gb Sene2. Of -&-§ Showing of. Cause fon. the. Pretedunak

aa deface? (quoting ,. MURRAY v CARR | 477 US, 488).

m © 96. (1986)

bane none oo
| hearty ths: és. 4/2 » Verba endiaars | _CAS2,7 Tha
Po “Gon sthuct (Vk. Ameadment 7) x Lhe ind etment Was

Le violaktian of. ths. Constttution.. Aad P&cause
_. - COUNT FOUR. hid. dot Lien. Ch \GAGe. federak offen Sky.
oe. Mr Stanford « és f Batually « tnnotent” ¢ LAL. pasubling
;  Convecl! OR. ol e. a
ae | Reassignmant jS. S appropriate hen bea judg. ae
fae nee RNG RG. td tn Conduct that Gives. Nisa to tha. Of f LAR ANCL. ra
| _ inphopriaty, OR. tha. Lick Of. cmpanteake cy. LN thea. tind
—_ a Df LB heasonabha samp“. o.. the. rabhie, LN Rep.
CO. -. DAIMLER CHRYSLER CORP. 294 F3d697 (5% er, Aeoa)..
| | |

 

507 Ce
 

 

Summan pf TA 2 facts

 

NMe_matter the Aythaohdinahy téngths they have gone

 

And pnay Continur te go_tn then Aehenthess £f orts to
vad2_ them, And justice, the pacts PAssented héha
DLVtah An Lnge; nsibke Ahuse 2) powsh — Wherr the
Collective force Of A few Lander cabhy Vv Connupt judges

     

 

vy
fad Gevernimaat Pros.ecutahs was wtihdid for
personak dnd pokiticak g Gin,

 

 

 

| damonse. Sculptor — ina pe blic_cenemony Whers
a man's entire Life dad accomphishments Wiehe
\ torn flat. And sacrificed. at the Aktdr of evih.

Through cay phism, the 1, SHOW. a Chiming Phasecution
here ¢he Laws and facts and thuth were twisted —

: dad tnaniputatid Mike putty. tn the hinds of fa

 

ts ZL o. the MLCLES.

 

Ln this. Motion, the Bdgumen S56 BAY

 

AkChusion of othens of equak Sigadjécanes, hats

 

 

 

heen Cabin ed to tha 2£5tahk ‘SAmEen [of Ar, 3 Cen fords

i. A ‘ 6
hactual dn J actuak tn A. et kne2” of Count fue —.

 

as. ctl as the strong and_tnextDcably Linked

kiko kihood thet Ais entina Conviction DUsts.on thet

Single unconstétution al CLAAG 2

 

 

 

3I
C
- ee B ut in Se cle. AG, fe Wen ts_to_Mmtaks Chinn that th (S..
Do, L5 fot. Soma. Chavis attempt. AS. SCuINe may. AS Stim.
oo te win Acs freedom th ough. A wnknrs. technic alt ye
a father, Ae oS feésenting.. Ard £4 posing. this CAL.
I - YéoLation Y. Aés clvek Reghts. 48. A rneins. to. ——
—  arcounage a atertinination Of Abs. CRbLALR 9
a (PELE — to negeh the. thuth of Aés Lib sobut 2.
bo, CNM AOCCACL OK. RVLAY One. of tAd.. Aarges.. Against
be shim: to. RXPOsZ.. thet. ugly thuth , tha. facts. thet. these.
Mo few. Corrupt. judges. Gnd. gouernment prosecutors. _
Po AR desperately. yen x to. Keep nuded tna. ——|

|
L On 6 49. PrSen CM!

 

SR

| oo CONCLUSION,

|. _ Baecwuse. the Hon. David Hittner Aas,. on. the past aleven
Pans played. the. heading pole th. this. ConsPrnacy ke
a . Keep. Gr tnynolent Man en [rRLSON,. And thartin to.
_ oe ~ plone Cha fenake oy of th. Hon, GRIGG. Japgasy Costas.
|

 

Po ost. sqgnijecant 1 Phosetution.o« + lind thise 8 Ne...
PLAS ON. te 2X pact AN | uncharactenistle. BGpGrtUng.
ce fem that rohe hangcee this Casa Should be Radssigned
a te GK. difjerent. judg... And, because. the fae €s. ALAL—
a ane indisputable and. Moke. than estabhesh
aon _ My Stanpohad s - Actual CANO Caner BAd. Whong fal. a -

 

|
Po COA vector, that Conyietlon.. Shou tA bea wecatee
: 3a
|

OC

 

- Ceatizicate of S22 VICL.

|

|

|

pe

b oe A Kebsent Alben. Stanford,.. PhO. 5%, Ashah A
that. en. this. IB. day of July, A020, I. faced Ao

Po Copy . of this “Motion Fon. Robia { From Judgment” ga
the US, Mak addngssad tos 0.

oe Launatta Drake Bahn ee

Carmen Cast hbo -Mitehee
ow Assistant U, 5.. Attoaney... ee

ee we Departmaat . of _vustiee
—C) . 1000. LOS ERG AV, a I
—  Sulte ABOO. ee
vo a He ugton.TRXa SF FOOR.

 

| ne -Kespact{utly submit ted,

oe esl / 3, A20Z0. |... _{, Ahlea Ltaafosd .

i Re BERT. ALLEN. STANFORD __-
!

 

Mo ee eM evANT ~PRo SE nn
Fe eee REG, HE BSOMEIG.

a . ee eee ee YS P.O COlEMAN TE

1
ie NO BOK LOB A |

|
{
|

|
O
po Me COLEMAN, FL 33581. ___ ;
| oe _
|
- 33 i
